This cause comes here on appeal from the district court of Logan county, and the facts presented are identical with the facts presented in cause No. 16149, State ex rel. Joe H. Strain, Bank Commissioner, v. Fred Fleming and N. V. Leonard, opinion filed November 17, 1925, 121 Okla. 34, 247 P. 688, which opinion and the syllabus thereof are adopted as the opinion and syllabus in this case.
The judgment of the district court of Logan county is therefore reversed, and the cause remanded, with instructions to the trial court to render judgment for plaintiff.
All the Justices concur.